DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 09/29/2022 was entered.
Amended claims 1, 3, 7, 13, 15-17, 19, 21, 24, 27-29, 31-32 and 47-49 are pending in the present application.
Applicant elected previously without traverse of the following species: (a) human/humanized T cells; (b) IL2Rγ as an endogenous gene to be edited/disrupted; (c) induced pluripotent stem cells as human donor cells; (d) an embryo that is homozygous for disrupted genes; (e) a host animal that is homozygous for one or more gene edits; (f) CAR-T cells as a species of T cells; and (g) a donor is not a recipient of the human and/or humanized T cells produced.
Claims 3, 19, 28, 47 and 49 were withdrawn from further consideration because they are directed to non-elected species.
Therefore, amended claims 1, 7, 13, 15-17, 21, 24, 27, 29, 31-32, and 48 are examined on the merits herein with the above elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 1, 7, 13, 15-17, 21, 24, 27, 29, 31-32 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  This is a modified rejection necessitated by Applicant’s amendment.
The factors to be considered in the determination of an enabling disclosure have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art and the breadth of the claims.  Ex parte Forman, (230 USPQ 546 (Bd Pat. Appl & Unt, 1986); In re Wands, 858 F.2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988)).
The instant specification is not enabled for the presently claimed invention for the reasons discussed below. 

1.	The breadth of the claims
Amended claims 1, 7, 13, 15-17, 21 and 48  encompass a method for producing a chimeric human-porcine fetal pig at any gestational age capable of generating human and/or humanized T cells, including human and/or humanized CAR T cells (an elected species), said method comprises: i) gene editing homozygously or heterozygously one or more endogenous genes responsible for T cell growth and/or development (e.g., IL2Rγ gene as the elected species among others such as c-MPL, TCR, HLA-A, RAG-1 and/or RAG-2 genes) in a porcine embryo or fetus at any developmental stage using any CRISPR/CAS, zinc finger nuclease, meganuclease, or TALENs to produce a porcine embryo having the one or more endogenous genes edited; ii) introducing at least one human umbilical cord blood stem cells (hUCBSC) into the porcine embryo under any conditions to create a chimeric human-porcine embryo; iii) placing the human-porcine embryo into the uterus of a surrogate sow; and iv) allowing the surrogate sow to gestrate the embryo for any suitable period of time to allow production of the chimeric human-porcine fetal pig; wherein the at least one hUCBSC occupies a niche created by the absence of a corresponding cell in the chimeric human-porcine fetal pig due to the gene editing of the one or more endogenous porcine genes responsible for T cell growth and development in the embryo (xenogeneic genetic/blastocyst complementation). 
Amended claim 24 encompasses a chimeric human-porcine embryo at any developmental stage having at least one human cell derived from an umbilical cord blood stem cell (hUCBSC) and having one or more endogenous porcine genes responsible for the development of one or more tissues or organs that are edited homozygously or heterozygously using any CRISPR/CAS, zinc finger nuclease, meganuclease, or TALENs; wherein the at least one human cell develops into tissues or organs for which the one or more endogenous edited porcine genes was responsible; wherein the tissue or organ comprises T-cells, including CAR T-cells as the elected species, and the one or more endogenous porcine genes comprise IL2Rγ gene as the elected species among others such as c-MPL, TCR, HLA-A, RAG-1 and/or RAG-2 genes. 
Amended claims 27, 29 and 31-32 encompass a chimeric human-porcine fetus at any gestational age having at least one human cell derived from an umbilical cord blood stem cell (hUCBSC), wherein one or more endogenous porcine genes of the human-porcine fetus responsible for the development of one or more porcine organs or tissues have been edited homozygously or heterozygously using any CRISPR/CAS, zinc finger nuclease, meganuclease, or TALENs; wherein the at least one human cell complements the function of the one or more edited genes providing one or more human or humanized tissues or organs in the chimeric human-porcine fetus; wherein the tissue or organ comprises T-cells, including CAR T-cells as the elected species, and the one or more endogenous porcine genes comprise IL2Rγ gene as the elected species among others such as c-MPL, TCR, HLA-A, RAG-1 and/or RAG-2 genes. 
2.  	The state and the unpredictability of the prior art 
Before the effective filing date of the present application (10/27/2015), virtually nothing was known about the generation and/or growing human cells, tissues and/or organs such as human CAR T cells in a chimeric human-porcine embryo or fetus via genetic or blastocyst complementation as evidenced at least by the teachings of Kobayashi et al (Cell 142:787-799, 2010; IDS), Solter (Cell 142:676-678, 2010; IDS), Nakauchi et al (US 2011/0258715; IDS), Matsunari et al (PNAS 110:4557-4562, 2013; IDS), Rashid et al (Cell Stem Cell 15:406-409, 2014; IDS), Masaki et al (Development 142:3222-3230, doi:10:1242/dev.124016, 2015), Nagashima et al (Theriogenology 86:422-426, 2016; IDS), Wu et al (Cell 168:473-486, 2017; IDS) and Gary et al (US 2018/0037620 with an effective filing date of 03/03/2015; IDS).  With respect to the issue whether human organs can be produced in human-pig chimeras, Solter stated “Although production of viable rat-mouse chimeras could be viewed as a first step in this direction, as Kobayashi et al propose, there are huge biological and technical challenges.  For example, the mouse and rat are developmentally very similar (apart from size), but it is not clear that chimeras between animals belonging to different phylogenetic families or orders would be viable.  Indeed, the only attempts to make such chimeras (between a mouse and a bank vole) have failed (Mystkowska, 1975)”….Successful chimerism between members of different orders (the pig and human, for example) seems very unlikely, and attempts to produce early postimplantation human-mouse chimeras have not been encouraging (James et al., 2006)” (page 678, col, 1, last sentence continues to first paragraph of second column).  Rashid et al (2014) also stated “Although the possibility of interspecies chimera formation has been demonstrated, a reasonable and major outstanding question for developing this approach with human organs is whether the method will work well enough when attempting to cross the interspecies boundary that exists between human and swine/sheep.  It is estimated that humans and pigs diverged 94 million years ago, whereas rat and mouse did so 25 million years ago (Hedges et al., 2006).  It was evident from our initial experiments that even mouse-rat interspecific chimera generating rates were much lower than that of allogenic chimeras, indicating that a xenogeneic barrier to making chimeras exists.  However, the underlying cause of this barrier, and whether the height of the barrier is variable among species and organs, is currently not known” (page 408, col. 1, first full paragraph), and “From our experimental results with interspecific chimeras, we have always seen a barrier that limits such gross contribution from the donor (in this case iPSC-derived cells).  Although, as stated above, the reason is not clear, in the case of mouse-rat interspecific chimeras, donor chimerism is on average 20% (based on chimerism of total fetal fibroblasts at E13.5), which is much lower than mouse-mouse allogeneic chimeras (about 50%).  Moreover, we have observed embryonic lethality among interspecific chimera with high donor iPSC contribution.  Even if we succeeded in generating human-mouse chimeras, the contribution of human iPSC-derived cells would probably be less than 1% (yet the pancreas would ideally be entirely composed of human cells).  The presence of very small numbers of donor human cells in pig tissue will in our opinion never make a humanized pig unless the relevant organ niche is provided” (page 408, third col, last full paragraph).  Masaki et al (2015) demonstrated that when human induced PSCs (both conventional and naïve-like types) were injected into mouse embryos and cultured, some human cells survived but were segregated; and they never integrated into the epiblast of egg-cylinder-stage embryos (Abstract; and section titled Interspecies in vitro chimera assay for hPSCs” on page 3225).  Although Garry et al (with an effective filing date of 03/03/2015) demonstrated the incorporation of human UCBSCs or human iPSCs into the ICM of porcine blastocysts, and the developmental progression of the chimeric blastocysts to the hatching stage in preparation for implantation into the uterus; but they merely reported one of the normal developing embryos at E28 contains a cluster of human cells that stained with the human nuclear antigen-specific (HNA) antibody (paragraph [0080]; and Fig. 9A-B).  Garry et al also stating specifically “It should be noted that parthenogenetic embryos do not survive past 8 weeks, and therefore negates the concern of inadvertently giving birth to undesired human-porcine chimeras” (paragraph [0080]).  Even in 2016 regarding to challenges for xenogeneic blastocyst complementation, Nagashima et al still stated “However, it is currently unknown how embryonic cells or PSCs of primates, including humans, would behave in the developmental environment provided by the blastocyst complementation system based on pig embryos as a host and whether cross-species chimeras could be formed” (page 425, right col, last sentence of first paragraph), and “[m]ultiple questions should be answered before attempting to generate chimeras between animal species (e.g., pigs and humans) with distinct differences in the mechanisms of embryonic/fetal development, size and growth rate of the fetus, timing of implantation, placental structure, and so forth.  Currently very little information is available in this regard” (page 426, first col, second paragraph).  Even in 2017, Wu et al demonstrated that while naïve hPSCs robustly engraft in both pig and cattle pre-implantation blastocysts but show limited contribution to post-implantation pig embryos, an intermediate hPSC type exhibits higher degree of chimerism and is able to generate differentiated progenies in post-implantation pig embryos (see Graphical abstract, Summary).  Wu et al also stated “Whether the degree of chimerism conferred by FAC-hiPSCs could be sufficient for eliciting a successful inter-species human-pig blastocyst complementation, as demonstrated herein between rats and mice, remains to be demonstrated.  Studies and approaches to improve the efficiency and level of hPSC interspecies chimerism (Wu et all, 2016), such as matching developmental timing, providing a selective advantage for donor hPSCs, generating diverse hPSCs with a higher chimeric potential and selecting a species evolutionarily closer to humans, among others parameters, will be needed.  The procedures and observations reported here on the capability of human pluripotent stem cells to integrate and differentiate in a ungulate embryo, albeit at a low level and efficiency, when optimized, may constitute a first step towards realizing the potential of interspecies blastocyst complementation with hPSCs….Ultimately, these observation also raise the possibility of xeno-generating transplantable human tissues and organs towards addressing the worldwide shortage of organ donors” (page 483, right col, bottom of second paragraph continues to first paragraph of first column on page 484).  Furthermore, about 6 years after the effective filing date of the present application Zheng et al (Development 148, dev195792, doi:10.1242/dev.195792, 14 pages; 2021) still stated “Although interspecies blastocyst complementation has been achieved between closely related species, such as mice and rats, the situation becomes much more difficult for species that are far apart on the evolutionary tree.  This is presumably because of layers of xenogeneic barriers that are a result of divergent evolution” (Abstract); and “[i]t remains challenging to achieve functional organ complementation between different species owing to developmental incompatibilities, and it will be necessary to study and overcome these xenogeneic barriers before interspecies blastocyst complementation can come into broader use” (page 1, right column, first full paragraph).
3.  	The amount of direction or guidance provided  
Apart from the prophetic example 24 disclosing at least swine as bioreactors to produce off-the-shelf human CAR+ T cells via genetic or blastocyst complementation  (pages 70-72; Table F; and Fig. 34), the preparation of human-porcine blastocysts and human-porcine chimeric fetus via injection of hUCBSCs into parthenogenetic porcine blastocysts, along with histological analysis of tissue sections of a 28-day gestational human-porcine chimeric fetus revealing simply HNA-positive cells within its internal organs (Examples 8-9; Figs. 15-16); the instant specification fails to provide sufficient specific guidance for an ordinary skilled artisan on how to produce a chimeric human-porcine embryo or fetus at any gestational age that generates a tissue or organ comprising human and/or humanized T cells, let alone human CAR T cells, as encompassed by the instant claims.  There is no evidence of record that the injected hUCBSCs can successfully engraft, proliferate and differentiate properly into functional human T cells in any tissue or organ of a chimeric porcine embryo or fetus at any developmental stage, including at day 115 (full gestation period of a sow), that comprises at least an edited homozygously or heterologously porcine IL2Rγ gene, let alone any other genes such as c-MPL, TCR, HLA-A, RAG-1, RAG-2 genes and/or combinations thereof via genetic or blastocyst complementation as encompassed by the instant claims.  There is also no evidence of record indicating or suggesting that any introduced hUCBSC would give rise to human CAR T cells in a chimeric human-porcine embryo or fetus under any conditions without the hUCBSC being genetically modified with a vector encoding a CAR as broadly encompassed by the instant claims.  Please note that Rashid et al (2014) already stated “Although the possibility of interspecies chimera formation has been demonstrated, a reasonable and major outstanding question for developing this approach with human organs is whether the method will work well enough when attempting to cross the interspecies boundary that exists between human and swine/sheep.  It is estimated that humans and pigs diverged 94 million years ago, whereas rat and mouse did so 25 million years ago (Hedges et al., 2006).  It was evident from our initial experiments that even mouse-rat interspecific chimera generating rates were much lower than that of allogenic chimeras, indicating that a xenogeneic barrier to making chimeras exists.  However, the underlying cause of this barrier, and whether the height of the barrier is variable among species and organs, is currently not known” (page 408, col. 1, first full paragraph).  Even 6 years after the effective filing date of the present application (10/27/2015), Zheng et al still stated “Although interspecies blastocyst complementation has been achieved between closely related species, such as mice and rats, the situation becomes much more difficult for species that are far apart on the evolutionary tree.  This is presumably because of layers of xenogeneic barriers that are a result of divergent evolution” (Abstract); and “[i]t remains challenging to achieve functional organ complementation between different species owing to developmental incompatibilities, and it will be necessary to study and overcome these xenogeneic barriers before interspecies blastocyst complementation can come into broader use” (page 1, right column, first full paragraph).  In light of the unpredictable state of the art, challenges to achieve functional organ complementation between different species that are far apart from the evolutionary tree owing to developmental incompatibilities (e.g., pig and human), as well as the unknown underlying cause of this xenogeneic barrier with possible multiple involved factors such as differences in gastrulation mechanisms, differences in ligands or adhesion molecules, and incompatibilities in developmental tempo that may prevent human donor cells from responding to proliferation and/or differentiation cues in a synchronized manner with the non-human host embryonic cells. 
Apart from the cursory mentioning of the well-characterized Cas9/CRISPR system comprised of a Cas9 nuclease and a sequence-specific guide RNA to be used as a genome editing tool (page 31, second paragraph), the instant specification fails to provide sufficient guidance for an ordinary skilled artisan on how to make and use any other CRISPR/CAS systems for editing at least a porcine endogenous IL2Rγ gene as encompassed by the instant claims.  For example, which specific essential or critical components that are comprised in the other CRISPR/CAS systems are necessary for editing any one of the recited porcine genes responsible for T cell growth and/or development?  Even for the well characterized Cas9/CRISPR system, Wu et al (Quant. Biol. 2:59-70, 2014) discussed numerous factors that could affect target specificity of the CRISPR-Cas9 system include:  PAM, seed, Cas9/sgRNA abundance, target or guide sequence, accessibility of seed match genomic sites, abundance of seed match genomic sites, epigenetics, target sequence length, and sgRNA scaffold (section titled “Determinants of Cas9/sgRNA specificity” on page 62).  Wu et al also stated clearly “Despite intense study, the rules governing the specificity of Cas9/sgRNA targeting, especially target cutting and mutation remain elusive.  At this stage, it is still challenging to predict genome-wide off-targets of Cas9 with any significant confidence….The current rules of Cas9/sgRNA specificity are likely incomplete and biased” (see section title “Perspective” on page 66).  In March 2016 Lee et al (Molecular Therapy 24:475-487, 2016) still stated “Off-target activity of engineered nucleases remains a major concern, especially in therapeutic applications…Although great advances have been made in recent years in developing methods for identifying off-target sites, none of the in silico off-target search tools can accurately predict all possible off-target sites, and a better understanding of nuclease DNA interaction dynamics and target accessibility is required in order to significantly improve these in silica off-target search tools” (page 485, right column, second paragraph).  Lee et al also noted that large genome size and large number of potential nuclease cleavage sites have made determining the most likely off-target sites very difficult, especially as genomic context can greatly influence the cleavage of identical sites at different loci” (page 480, sentence bridging left and right column).  Unlike the simplicity of the CRISPR/Cas9 system, the known cipher for TALs and availability of zinc fingers to form TALENs and ZFNs, respectively (pages 31-35 of the specification); there is a lack of straight forward meganuclease design for targeting specifically any one of the recited porcine genes responsible for T cell growth and/or development.  Applicant merely disclosed that “meganucleases” are endodeoxyribonucleases characterized by a large recognition site (double-stranded DNA sequences of 12 to 40 base pairs), and as a result this site generally occurs only once in any given genome; with an example of the 18-base pair sequence recognized by the I-SceI meganuclease would on average require a genome twenty times the size of the human genome to be found once by chance (page 35, second paragraph).  Thus, what is the exact structure of the I-SceI meganuclease that recognizes specifically at which particular DNA sequence of a porcine endogenous IL2Rγ gene only once for editing, let alone for any other meganucleases, or any targeted endonucleases as claimed broadly in claim 7?
Furthermore, the physiological art is recognized as unpredictable (MPEP 2164.03).  Since the prior art before the effective filing date of the present application (10/27/2015) did not provide any guidance regarding to the issues discussed above, it is incumbent upon the instant specification to do so. 
Accordingly, due to the lack of sufficient guidance provided by the specification regarding to the issues set forth above, the state and unpredictability of the relevant art, and the breadth of the claims, it would have required undue experimentation for one skilled in the art to make and/or use the instantly claimed invention.

Response to Arguments
Applicant’s arguments to the above 35 U.S.C. 112(a), first paragraph, in the Amendment dated 09/29/2022 (pages 6-9) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that since currently amended independent claim 1 is no longer directed to a method of producing human and/or humanized T cells in any non-human animal, using any host cell or embryo at any developmental stage via any means for introducing at least one human donor cell of any cell type into the host embryo under any condition to create a chimeric embryo; claim 1 and its dependent claims are enabled.  Similarly, Applicant argued that currently amended independent claims 24 and 27 are also enabled for the same reasons.  Applicant also directed the examiner to Examples 8, 9, 10, 21 and 22 as evidence that currently amended claims are enabled.
First, please refer to the Wands factor analysis as set forth in detail in the above modified rejection on why currently amended claims are still not enabled. 
Second, none of the Examples 8, 9, 10, 21 and 22 indicated or suggested that the injected hUCBSCs can successfully engraft, proliferate and differentiate properly into functional human T cells in any tissue or organ of a chimeric porcine embryo or fetus at any developmental stage, including at day 115 (full gestation period of a sow), that comprises at least an edited homozygously or heterologously porcine IL2Rγ gene, let alone any other genes such as c-MPL, TCR, HLA-A, RAG-1, RAG-2 genes and/or combinations thereof via genetic or blastocyst complementation as encompassed by the instant claims.  Examples 8-9 merely showed the preparation of human-porcine blastocysts and human-porcine chimeric fetus via injection of hUCBSCs into parthenogenetic porcine blastocysts, along with histological analysis of tissue sections of a 28-day gestational human-porcine chimeric fetus revealing simply HNA-positive cells within its internal organs (Examples 8-9; Figs. 15-16).  Example 10 showed complementation of PITX3 knockout porcine blastocysts (homozygous PITX3 knockout) with hUCBSCs rescues ocular phenotype by demonstrating that a portion of 62-day chimeric fetuses displayed open eyelids similar to wild-type pig fetuses while others exhibited closed eyelids.  Applicant also stated “These results suggest that the PITX3 knockout in porcine blastocysts is a suitable model for interrogating human stem cell contribution to ectodermal lineages” (page 61, lines 14-15).  Please note that tissues/organs derived from ectoderm are epidermis skin cells, neurons of the brain and pigment cells.  However, the instant claims are directed to a method for producing a chimeric human-porcine fetal pig at any gestational age capable of generating human and/or humanized T cells, including human and/or humanized CAR T cells (an elected species), by gene editing homozygously or heterozygously one or more endogenous genes responsible for T cell growth and/or development selected from the group consisting of c-MPL, G6bB, SHIP1, HSP2, HLA, TCR, HLA-A, IL2Rγ (the elected species), RAG1 and RAG2 genes in a porcine embryo or fetus using CRISPR/CAS, zinc finger nuclease, meganuclease, or TALENs; and a chimeric human-porcine embryo or fetus produced therefrom.  Once again please note at least that Rashid et al (2014) already taught that the underlying cause of a xenogenic barrier for making chimeras, and whether the height of the barrier is variable among species and organs, is currently not known.  Example 21 is simply summary of preliminary studies such as Examples 8-10, and without any further data relevant to the presently claimed invention.  Example 22 concerns about the use of the 16.4T magnet at the UMN Center for Magnetic Resonance Research for imaging of fetal porcine organs, with Fig. 33 showing all of the internal organs of a 30-day fetal pig are quite visible in great detail; and once again without any further data relevant to the presently claimed invention.   

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended claims 1, 7, 15-17, 21 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new ground of rejection necessitated by Applicant’s amendment.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, amended independent claim 1 recites the broad recitation “gene editing using CRISPR/CAS, zinc finger nuclease, meganuclease, or TALENs in a porcine cell in one or more endogenous porcine genes responsible for T cell and/or platelet growth and/or development”, and the claim also recites “in a porcine embryo or fetus”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is because dependent claim 7 recites the limitation “wherein gene editing is accomplished using targeted endonucleases”, but independent claim 1 from which 7 is dependent upon already recited “gene editing using CRISPR/CAS, zinc finger nuclease, meganuclease, or TALENs” which is a subgenus of “targeted endonucleases”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  This is a new ground of rejection necessitated by Applicant’s amendment.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/
Primary Examiner, Art Unit 1631